            1 LEWIS BRISBOIS BISGAARD & SMITH LLP
              ROGER S. RAPHAEL, SB# 111946
            2   Email: Roger.Raphael@lewisbrisbois.com
              RICHARD B. CURTIS, SB# 124212
            3   Email: Richard.Curtis@lewisbrisbois.com
              333 Bush Street, Suite 1100
            4 San Francisco, California 94104-2872
              Telephone: 415.362.2580
            5 Facsimile: 415.434.0882

            6 Attorneys for Defendant, BMW OF NORTH AMERICA, LLC

            7 LAW OFFICES OF JON JACOBS
              TERRY L. BAKER, SB# 214365
            8   Email: terry@lemonbuyback.com
              RENE J. DUPART, SB# 289956
            9   Email: rene@lemonbuyback.com
              5701 Lonetree Blvd., Suite 202
           10 Rocklin, CA 95765
              Telephone: 951.526.2444
           11 Facsimile: 916.663.6500

           12 Attorney for Plaintiff, JOSHUA HARMON

           13

           14                                UNITED STATES DISTRICT COURT
           15                EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
           16

           17 JOSHUA HARMON, an individual,                        CASE NO. 2:18-cv-01551-JAM-DB
           18                 Plaintiff,                           STIPULATION OF PARTIES RE:
           19          vs.                                         AMENDMENTS TO THE COURT’S
                                                                   SCHEDULING ORDER; ORDER
           20 BMW OF NORTH AMERICA, LLC, a
              Delaware Limited Liability Company, and
           21 DOES 1 to 20, inclusive,

           22                 Defendants.
           23

           24         Plaintiff JOSHUA HARMON (hereinafter, “Plaintiff”) and BMW OF NORTH OF
           25 NORTH AMERICA, LLC (“BMW NA” or “Defendant”) hereby stipulate as follows:

           26                                              RECITALS
           27         1.      In order that the parties have sufficient time to explore a potential resolution of this
           28 action without consuming this Court’s time, as well as possibly saving the parties to this lawsuit
LEWI
S             4835-3477-9554.1                                1                               2:18-cv-01551-JAM-DB
BRISBOI              STIPULATION OF THE PARTIES RE: AMENDMENTS TO THE COURT’S SCHEDULING ORDER;
S                                                   [PROPOSED] ORDER
BISGAARD
            1 an unnecessary expense of time and money, the undersigned counsel for Plaintiff met and

            2 conferred with Defendant’s counsel. Counsel for the Parties agreed to request that the Court

            3 amend its initial Case Management and Pretrial Order for Jury Trial as stated below.

            4

            5                                             STIPULATION

            6            WHEREFORE, the Parties stipulate and request as follows:

            7            That the Court amend its initial Case Management and Pretrial Order for Jury Trial to

            8 continue the assigned dates for this case, as closely as possible subject to the Court’s calendar, as

            9 follows:

           10            MSJ filing:                          8/27/2019;

           11            Hearing date for MSJ:                9/24/2019 at 1:30 p.m.

           12            Joint pretrial statement due:        11/1/19;

           13            Pretrial conference:                 11/8/19 @ 10:00 a.m.

           14            Jury trial:                          1/13/20 at 9:00 a.m.

           15            It is so stipulated.

           16

           17 DATED: August 27, 2019                            LEWIS BRISBOIS BISGAARD & SMITH              LLP

           18
                                                           By: /s/ Richard B. Curtis
           19                                                  Roger S. Raphael
                                                               Richard B. Curtis
           20                                                  Attorneys for Defendant, BMWOFNORTHAMERICA,LLC
           21 DATED: August 27, 2019                            LAW OFFICES OF JON JACOBS
           22

           23                                              By: /S/ Terry L. Baker
                                                               Terry L. Baker
           24                                                  Rene J. Dupart
                                                               Attorneys for Plaintiff, JOSHUA HARMON
           25

           26

           27

           28
LEWI
S               4835-3477-9554.1                             2                       2:18-cv-01551-JAM-DB
BRISBOI                STIPULATION OF THE PARTIES RE: AMENDMENTS TO THE COURT’S SCHEDULING ORDER;
S                                                     [PROPOSED] ORDER
BISGAARD
            1                                                 ORDER

            2            Having read and considered the stipulation of the Parties set forth above and finding merit
            3 in the requested changes in the scheduling order,

            4            THE COURT HEREBY ORDERS AND DECREES that the scheduling order be, and
            5 hereby is, AMENDED as follows:

            6

            7            MSJ filing:                          8/27/2019;
            8            Hearing date for MSJ:                9/24/2019 at 1:30 p.m.
            9            Joint pretrial statement due:        11/1/19;
           10            Pretrial conference:                 11/8/19 @ 10:00 a.m.
           11            Jury trial:                          1/13/20 at 9:00 a.m.
           12
                         IT IS SO ORDERED.
           13

           14
                Dated: August 27, 2019                                /s/ John A. Mendez______________
           15                                                         The Honorable JOHN A. MENDEZ
                                                                      United States District Court
           16
                                                                      Eastern District of California
           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28
LEWI
S               4835-3477-9554.1                             3                       2:18-cv-01551-JAM-DB
BRISBOI                STIPULATION OF THE PARTIES RE: AMENDMENTS TO THE COURT’S SCHEDULING ORDER;
S                                                     [PROPOSED] ORDER
BISGAARD
